The Commonwealth, a self-insurer, appeals from a decree of the Superior Court dated June 30, 1966, awarding compensation for the periods from September 7 to October 29, 1962, and from March 27, 1965, to date and continuing. The reviewing board affirmed and adopted the findings of the single member *770awarding compensation. The employee, a repair foreman in the Department of Public Works, on September 6, 1962, while checking a section of highway, picked up a heavy guardrail, and experienced severe chest pains. On returning to the office he reported the incident to the maintenance foreman. His report of injury dated October 1, 1962, the single member found, “clearly sets forth that claimant did report incident of September 6, 1962, on the date of its occurrence.” It was agreed before the single member that there was total disability from September 7 to October 29, 1962. The employee filed claim for compensation on February 8, 1965. The single member found that the self-insurer had full knowledge of the incident immediately, that there was no delay or lack of notice, and that the self-insurer was not prejudiced. Brown’s Case, 334 Mass. 343, 347-348. Lendall’s Case, 342 Mass. 642, 646. He also found that the “employee did suffer personal injury arising out of and in the course of his employment while lifting guardrail on September 6, 1962. Said injury consisted of episode of coronary insufficiency, which resulted in subsequent alteration of the coronary artery blood flow, the subsequent exacerbation of the frequency and severity of anginal symptoms and the disabling angina pectoris, which has persisted to the present date and has caused claimant to be totally disabled for work since March 27, 1965.” The findings are supported by evidence and not tainted by error of law. Webb’s Case, 318 Mass. 357, 358. The decree is affirmed. Costs of appeal are to be determined by the single justice.
Leonard Glazer, Special Assistant Attorney General (Paul F. X. Powers, Assistant Attorney General, with him) for the Commonwealth.
John T. Foynes for the employee.

So ordered.